DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 6, please delete [alongthe] and insert – along the --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the building structure" in line 7. There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 10, the phrase ‘wherein the first set of residential units comprises at least ten residential;’ is confusing to the examiner. Is the applicant referring to the residential units or the residential floor?
Claim 3 recites the limitation "the building structure" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the building structure" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US2013/0067832).
For claim 3, Collins et al. discloses a building (fig. 2B) comprising a perimeter defining a first side, a second side opposite the first side, a first end adjacent to the first side and the second side, and a second end opposite the first end and adjacent to the first side and the second side; a floor bound by the perimeter, a set of residential units located on the floor along the perimeter of the building structure, the set of residential units comprising a first series of side residential units (left 200), and a second series of side residential units (right 200); and a first common area located on the floor and interior to the set of residential units (middle area), wherein the common area is in between the first series of residential units and the second series of residential units, the common area being substantially surrounded by the first set of residential units and it would be obvious to one having ordinary skill in the art to add at least two kitchens and at least two occupiable spaces to the common area since Collins et al. discloses adding kitchens to area of the building [0077] to increase the utility of the common area.
For claim 4, Collins et al. discloses a first corridor in between the first series of residential units and the common area; and a second corridor in between the second series of residential units and the first common area (walkway between left and right 200 and the center area).
For claim 5, Collins et al. discloses adding secure entryways/doors to exterior walls of the building [0076] and it would be obvious to one having ordinary skill in the art to add secure entryways/doors to access the first and second corridor so that the exterior of the building can be accessible from the corridors to increase safety.
For claim 6, Collins et al. discloses that the building comprises a first occupiable space located along the perimeter at the first end to provide natural lighting into the first corridor (see illustration below).

    PNG
    media_image1.png
    341
    522
    media_image1.png
    Greyscale

For claim 7, Collins et al. discloses a lobby area approximately centrally located relative to the first set of residential units and first common area; and a commercial unit (the room is considered a commercial unit because it is available to the public) at least as close or closer to the lobby area than the residential units, wherein the commercial unit is accessible from the lobby area (see illustration above).
For claim 10, it would be obvious to one having ordinary skill in the art to make the residential floor comprise a ratio of the number of occupiable spaces for the number of residential units between 2:1 and 1:15 since this merely involves changing the number of already disclosed residential units and occupiable spaces to get predictable and expected results like increased comfort and utility of the occupiable space by the residents.
For claim 11, it would be obvious to one having ordinary skill in the art to make the residential floor comprise a ratio of the number of occupiable spaces for the number of residential units between 1:2 and 1:15 since this merely involves changing the number of already disclosed residential units and occupiable spaces to get predictable and expected results like increased comfort and utility of the occupiable space by the residents.
For claim 12, it appears that at least 60% of the perimeter of the structure comprises a residential unit (Collins et al. fig. 2B, 200) and it would be obvious to one having ordinary skill to do so to maximize the space within the structure.
For claim 13, Collins et al. discloses a method for providing a multi-unit residential living space comprising providing a building (fig. 2B) comprising a perimeter defining a first side, a second side opposite the first side, a first end adjacent to the first side and the second side, and a second end opposite the first end and adjacent to the first side and the second side; a floor bound by the perimeter, a set of residential units located on the floor along the perimeter of the building structure, the set of residential units comprising a first series of side residential units (left 200), and a second series of side residential units (right 200); and a first common area located on the floor and interior to the set of residential units (middle area), wherein the common area is in between the first series of residential units and the second series of residential units, the common area being substantially surrounded by the first set of residential units and it would be obvious to one having ordinary skill in the art to add at least two kitchens and at least two occupiable spaces to the common area since Collins et al. discloses adding kitchens to area of the building [0077] to increase the utility of the common area.
For claim 14, Collins et al. discloses a first corridor in between the first series of residential units and the common area; and a second corridor in between the second series of residential units and the first common area (walkway between left and right 200 and the center area).
For claim 15, Collins et al. discloses adding secure entryways/doors to exterior walls of the building [0076] and it would be obvious to one having ordinary skill in the art to add secure entryways/doors to access the first and second corridor so that the exterior of the building can be accessible from the corridors to increase safety.
For claim 16, Collins et al. discloses providing natural lighting into the first corridor by providing a room (it would be obvious to use it as a conference room) located along the perimeter at the first end of the building (see illustration below).

    PNG
    media_image2.png
    228
    211
    media_image2.png
    Greyscale






Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US2013/0067832) in view of ‘819 (GB2531819).
For claim 8, Collins et al. discloses that at least one residential unit comprises a corridor wall adjacent to the first or second corridor (fig. 2b), but does not disclose a sound buffer along the first corridor wall.
‘819 discloses a building (fig. 11) with partition walls and the obviousness of adding a sound buffer along the partition walls (page 5 lines 5-9).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a sound buffer along the first corridor wall of Collins et al. as made obvious by ‘819 to increase the privacy of the residential units.
For claim 9, the combination discloses that two adjacent residential units have a shared wall, and it would be obvious to make the shared wall between the two residential units comprise open celled foam (‘819 page 5 lines 5-9). 

Claim(s) 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US2013/0067832) in view of Comey et al. (US2018/0276774).
For claim 17, Collins et al. discloses providing a lobby area approximately centrally located relative to the first set of residential units and first common area; and providing a commercial unit (the room is considered a commercial unit because it is available to the public) at least as close or closer to the lobby area than the residential units, wherein the commercial unit is accessible from the lobby area (see illustration above).
Collins et al. does not disclose that the commercial units are rentable using amenity credits.
Comey et al. discloses a method for providing a building (fig. 1), whereby spaces in the building are rentable using a payment options [0006].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the commercial units of Collins et al. rentable using amenity credits/money as made obvious by Comey et al. since this is a well-known practice in the art to generate income.
For claim 18, the combination discloses the obviousness of renting out occupiable spaces of the common area to non-residents (Comey [0006].
For claim 19, the combination discloses the obviousness of providing a reservation system for residents of the building to reserve one or more occupiable spaces in the common area (Comey [0006]).
For claim 20, the combination discloses the obviousness of providing a reservation system for residents of the building to reserve one or more amenities offered by the building (Comey [0006]).
For claim 21, it would be obvious to generate revenue for the building using the reservation system since the building will collect revenue from renting out the spaces to residents/non-residents.


Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a multi-unit residential building having all the limitations set forth in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/             Primary Examiner, Art Unit 3633